El Juez PresideNte Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que la escritura de que se trata, por la que se extingue en parte un crédito hipotecario, y se conceden al deudor nuevos plazos para pagar el resto, quedando subsis-tente y en toda su fuerza y vigor la primitiva hipoteca, cons-tituye una obligación perfectamente válida y eficaz y por consiguiente, inscribible en el Registro de la Propiedad, sin que de ello puedan resultar perjudicados los hipotecarios posteriores, sino antes al contrario, favorecidos, toda vez que, extinguido en parte el crédito del primer acreedor hipo-tecario y anotada la cancelación parcial de .dicho crédito en el Registro de la Propiedad, de eso ménos responde la finca hipotecada, en beneficio para los hipotecarios posteriores, *84los que, por otra parte, conservan la plenitud de sus derechos, sin perjuicio, como es natural, de la preferencia que corres-ponde al primer acreedor hipotecario por el resto de su crédi-to para hacerlo efectivo á su vencimiento, atendida la priori-dad de su hipoteca, puesto que no apareciendo cancelada en el Registro de la Propiedad, debía estimarse vig’ente para todos los efectos legales, sobre cuyo particular ninguno de los terceros interesados puede alegar ignorancia.
Considerando: por tanto, que no existe el defecto insub-sanable que impida la inscripción de la escritura, como con manifiesto error lo consigna el Registrador de la Propiedad de Mayagüez, en su nota.
Vistos los Artículos 65 y 77 de la Ley Hipotecaria y 110 del Reglamento, y la Sección 6a. de la Ley votada por la Asamblea Legislativa de esta Isla, sobre recursos contra las resoluciones de los Registradores de la Propiedad.
Se. revoca la nota puesta por el Registrador de la Pro-piedad de Mayagüez al pié de la escritura de que se trata en el presente recurso, y se declara que dicha escritura es ins-cribible, aunque con los defectos subsanables á que se refiere el Registrador en su nota y que no han sido impugnados en el presente recurso; y se condena al Registrador de la Pro-piedad de Mayagüez al pago de los gastos ocasionados á la parte recurrente, basta la suma de veinte dollars y á practi-car gratuitamente la inscripción de la expresada escritura ;■ devolviéndosele los documentos presentados, con copia de la presente resolución, para su conocimiento y demás efectos, legales procedentes.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacber y MacLeary.